                     2:19-mj-07155-EIL # 1
AO 106 (Rev. 04/10) Application for a Search Warrant
                                                                   Page 1 of 18
                                                                                                                     F
                                                                                                                Monday, 15 July, 2019 01:16:39 PM
                                                                                                                                                        E-FILED
                                                                                                                    Clerk, U.S. District Court, ILCD
                                        UNITED STATES DISTRICT COURT                                                        JUL 1 5 2019
                                                                         for the
                                                                                                                   CLERK OF THE COURT
                                                              Central District of Illinois                         U.S. DISTRICT COURT
                                                                                                               CENTRAL DISTRICT OF ilLINOIS
               In the Matter of the Search of
                                                                            )
         (Briefly describe the property to be searched                      )
          or ident/fy the person by name and address)
                                                                            )            Case No. 19-MJ-7         !55
records related to Facebook account, Christopher Wolfe,                     )
 User ID 100037440563540 more particularly described                        )
                     in Attachment A                                        )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that l have reason to believe that 011 the following person or property (;dentify the person or descc;be the
property to be sean;!\ed ,and Rive it,· location):
 records relatea o t-aceoook account, Christopher Wolfe, User ID 100037440563540 more particularly described in
 Attachment A
located in the              Northern                 District of          ---=C--=accli'-'fo"-r"-nic::ac__ _ _ 1 there is now concealed (identify the
person or describe the property to be seized):

 SEE ATTACHMENT B

          The basis for the search under Fed. R. Crim. P. 4 l ( c) is (check one or more):
                 rJ
                  evidence of a crime;
                 ief contraband, fruits of crime, or other items illegally possessed;
                 &f property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
               Code Section                                                              Offense Description

        18 U.S.C. §2250                               Failure to Register as a Sex Offender

          The application is based on these facts:
        SEE ATTACHED AFFIDAVIT OF DUSM QUENTIN KNOBLOCH.

           !f' Continued 011 the attached sheet.
           0    Delayed notice of _      days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                 s/Quentin Knobloch

                                                                                                         Applicant's signature
                                                                                                                                  ---:'c:?=-----~
                                                                                                 QUENTIN KNOBLOCH, DUSM
                                                                                                         Printed name and title
                                                                                         s/Eric Long
Sworn to before me and signed in my presence.


Date:            07/15/2019


City and state: Urbana, Illinois                                                   _ _ ____::_E'-'R--"1-=C-'I'-.=..:LONG, Magistrate Judge
                                                                                                        Printed name and title
            2:19-mj-07155-EIL # 1    Page 2 of 18



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

 IN THE MATTER OF THE SEARCH OF:
 Content of, and records related to,
                                              Case No.
 Facebook account, Christopher Wolfe,
 User ID 100037440563540 THAT IS
                                              Filed Under Seal
 STORED AT PREMISES CONTROLLED
 BY FACEBOOK INC.

                           AFFIDAVIT IN SUPPORT OF
                    AN APPLICATIONFORASEARCHWARRANT

       I, Quentin Knobloch, a Deputy United States Marshal with the United States

Marshal Service, Springfield, Illinois Division, being first duly sworn, hereby depose and

state as follows:

       1.      I make this affidavit in support of an application for a search warrant for

information associated with a certain Facebook user "Christopher Wolfe", Facebook ID

100037440563540, URL https://www.facebook.com/christopher.wolfe.739978 which is

stored at premises owned, maintained, controlled, or operated by Facebook, Inc.

("Facebook"), a social networking company headquartered in Menlo Park, California.

The information to be searched is described in the following paragraphs and in

Attachment A. This affidavit is made in support of an application for a search warrant

under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(1)(A) to require Facebook to disclose

to the government records and other information in its possession, pertaining to the

subscriber or customer associated with the user ID.
            2:19-mj-07155-EIL # 1    Page 3 of 18



                   INTRODUCTION AND AGENT BACKGROUND

       2.       I am a Deputy United States Marshal with the United States Marshals

Service and have been with the Service for 9 years. I graduated from the United States

Marshals Academy and the Federal Law Enforcement Training Center for Criminal

Investigators. I also was a State/Local Police Officer, with Sangamon County Sheriffs

Office for 4 years and graduated from the Illinois Police Training Academy for State and

Local Police Officers.     I am currently assigned as the Sex Offender Investigative

Coordinator for the Central District of Illinois US Marshals Office. One of my

responsibilities is to investigate crimes involving individuals that are convicted sex

offenders, who have failed to register as required by Title 18 United States Code, Section

2250(a), also known as the Adam Walsh Child Protection and Safety Act of 2006.

       3.      The statements in this affidavit are based on my personal observations, my

training and experiences, my investigation of this matter, information obtained from a

former girlfriend, and law enforcement personal. This affidavit is intended to show

merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       4.      Based on my training, experience, personal observations, facts, and my

investigation of this matter and information obtained from local law enforcement officers

as set forth in this affidavit, there is probable cause to believe that Shay GREENE (DOB:

10/31/1995) using the Facebook alias "Christopher Wolfe" committed violations of Title

18, United States Code, Section 2250. I have set forth the facts that I believe necessary to


                                             2
            2:19-mj-07155-EIL # 1   Page 4 of 18



establish probable cause to believe that evidence, fruits and instrumentalities are present

in the information associated with the above-listed Facebook account: Christopher Wolfe,

ID 100037440563540, URL https://www.facebook.com/christopher.wolfe.739978/. There

is also probable cause to search the account described in Attachment A for evidence of

these crimes as described in Attachment B.

                                    PROBABLE CAUSE

       5.       On June 13, 2019 Carisa Marshall reported to the Catlin, Illinois Police

Department that Shay GREENE was staying at 99 Kist Avenue, in Danville. Marshall told

Catlin Police Chief Tad Beddow that she met GREENE through an online social media

application under the name "Christopher Wolfe." After approximately one week of a

relationship the relation ended and he began sending her threatening messages. Marshall

indicated that GREENE was a sex offender that was not registered. DUSM Knobloch

reviewed GREENE' s criminal history and discovered that Greene pled guilty to sexual

exploitation of a minor in Case No.: 2018-114523, in Knox County, Tennessee, and was

sentenced to two years imprisonment. Greene is classified as a Tier II offender. 34 U.S.C.

§ 20911(3)(B)(iii) (his offense involved the production of child pornography). Therefore

Greene is required to register for 25 years from the date of his conviction (excluding any

time he was in custody), including specifically from June 24, 2019, through the present.

34 U.S.C. § 20915(a)(2).

       6.      DUSM Knobloch conducted an NCIC query the last update of Greene's

registration was listed as May 16, 2019, from Tennessee Department of Corrections


                                             3
            2:19-mj-07155-EIL # 1   Page 5 of 18



(TDOC). DUSM Knobloch contacted TDOC, TDOC provided registration documents

with Shay GREENE' s signature acknowledging his duties to register. The form is dated

March 14, 2019.

       7.      DUSM Knobloch queried the Illinois sex offender database and confirmed

that GREENE has not registered Sex Offender in the State of Illinois.

       8.      On July 10, 2019, DUSM Knobloch located a public Facebook page with the

profile name "Christopher Wolfe." DUSM Knobloch compared the profile picture of this

account to a known photograph of Shay GREENE from National Sex Offender Registry

website that includes GREENE's photo and last place of registration as Knoxville, TN.

DUSM Knobloch was aware GREENE used the name "Christopher Wolfe" from Carisa

Marshall's report to the Catlin Police. This statement was reported to Catlin Police on

June 13, 2019, and reported to DUSM Knobloch on June 25, 2019.

       9.      A search of Christopher Wolfe's friends list showed numerous connections

in Danville, IL.

       10.     Facebook owns and operates a free-access social networking website of the

same name that can be accessed athttp://www.facebook.com. Facebook allows its users

to establish accounts with Facebook, and users can then use their accounts to share

WTitten news, photographs, videos, and other information with other Facebook users,

and sometimes with the general public.

       11.     Facebook asks users to provide basic contact and personal identifying

information to Facebook, either during the registration process or thereafter.     This

                                            4
         2:19-mj-07155-EIL # 1      Page 6 of 18



information may include the user's full name, birthdate, gender, contact e-mail addresses,

Facebook passwords, Facebook security questions and answers (for password retrieval),

physical address (including city, state, and zip code), telephone numbers, screen names,

websites, and other personal identifiers. Facebook also assigns a user identification

number to each account.

       12.    Facebook users may join one or more groups or networks to connect and

interact with other users who are members of the same group or network. Facebook

assigns a group identification number to each group. A Facebook user can also connect

directly with individual Facebook users by sending each user a "Friend Request." If the

recipient of a "Friend Request" accepts the request, then the two users will become

"Friends" for purposes of Facebook and can exchange communications or view

information about each other. Each Facebook user's account includes a list of that user's

"Friends" and a "News Feed," _which highlights information about the user's "Friends,"

such as profile changes, upcoming events, and birthdays.

       13.   Facebook users can select different levels of privacy for the communications

and information associated with their Facebook accounts. By adjusting these privacy

settings, a Facebook user can make information available only to himself or herself, to

particular Facebook users, or to anyone with access to the Internet, including people who

are not Facebook users. A Facebook user can also create "lists" of Facebook friends to

facilitate the application of these privacy settings. Facebook accounts also include other




                                            5
           2:19-mj-07155-EIL # 1     Page 7 of 18



account settings that users can adjust to control, for example, the types of notifications

they receive from Facebook.

       14.     Facebook users can create profiles that include photographs, lists of

personal interests, and other information. Facebook users can also post "status" updates

about their whereabouts and actions, as well as links to videos, photographs, articles, and

other items available elsewhere on the Internet. Facebook users can also post information

about upcoming "events," such as social occasions, by listing the event's time, location,

host, and guest list. In addition, Facebook users can "check in" to particular locations or

add their geographic locations to their Face book posts, thereby revealing their geographic

locations at particular dates and times. A particular user's profile page also includes a

"Wall," which is a space where the user and his or her "Friends" can post messages,

attachments, and links that will typically be visible to anyone who can view the user's

profile.

       15.    Facebook allows users to upload photos and videos, which may include any

metadata such as location that the user transmitted when he/ she uploaded the photo or

video. It also provides users the ability to "tag" (i.e., label) other Facebook users in a

photo or video. When a user is tagged in a photo or video, he or she receives a notification

of the tag and a link to see the photo or video. For Face book's purposes, the photos and

videos associated. with a user's account will include all photos and videos uploaded by

that user that have ne;t been deleted, as well as all photos and videos uploaded. by any

user that has that user tagged in them.


                                             6
         2:19-mj-07155-EIL # 1       Page 8 of 18



       16.    Facebook users can exchange private messages on Facebook with other

users. These messages, which are similar to e-mail messages, are sent to the recipient's

"Inbox" on Facebook, which also stores copies of messages sent by the recipient, as well

as other information. Facebook users can also post comments on the Facebook profiles

of other users or on their own profiles; such comments are typically associated with a

specific posting or item on the profile. In addition, Facebook has a chat feature that allows

users to send and receive instant messages through Facebook.                    These chat

communications are stored in the chat history for the account. Face book also has a video

calling feature, and although Facebook does not record the calls themselves, it does keep

records of the date of each call.

       17.    If a Face book user does not want to interact with another user on Facebook,

the first user can "block" the second user from seeing his or her account.

       18.    Facebook has a "like" feature that allows users to give positive feedback or

connect to particular pages. Face book users can "like" Face book posts or updates, as well

as webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can

also become "fans" of particular Facebook pages.

       19.    Facebook has a search function that enables its users to search Facebook for

keywords, usernames, or pages, among other things.

       20.    Each Facebook account has an activity log, which is a list of the user's posts

and other Facebook activities from the inception of the account to the present. The

activity log includes stories and photos that the user has been tagged in, as well as

                                             7
         2:19-mj-07155-EIL # 1       Page 9 of 18



connections made through the account, such as "liking" a Facebook page or adding

someone as a friend. The activity log is visible to the user but cannot be viewed by people

who visit the user's Face book page.

       21.     Facebook also has a Marketplace feature, which allows users to post free

classified ads. Users can post items for sale, housing, jobs, and other items on the

Marketplace.

       22.     In addition to the applications described above, Facebook also provides its

users with access to thousands of other applications ("apps") on the Facebook platform.

When a Facebook user accesses or uses one of these applications, an update about that

the user's access or use of that application may appear on the user's profile page.

       23.     Facebook also retains Internet Protocol ("IP") logs for a given user ID or IP

address. These logs may contain information about the actions taken by the user ID or

IP address on Face book, including information about the type of action, the date and time

of the action, and the user ID and IP address associated with the action. For example, if

a user views a Facebook profile, that user's IP log would reflect the fact that the user

viewed the profile, and would show when and from what IP address the user did so.

      24.      Social networking providers like Facebook typically retain additional

information about their users' accounts, such as information about the length of service

(including start date), the types of service utilized, and the means and source of any

payments associated with the service (including any credit card or bank account

number). In some cases, Facebook users may communicate directly with Facebook about

                                             8
         2:19-mj-07155-EIL # 1      Page 10 of 18


issues relating to their accounts, such as technical problems, billing inquiries, or

complaints from other users. Social networking providers like Facebook typically retain

records about such communications, including records of contacts between the user and

the provider's support services, as well as records of any actions taken by the provider or

user as a result of the communications.

       25.    As explained herein, information stored in connection with a Facebook

account may provide crucial evidence of the "who, what, why, when, where, and how"

of the criminal conduct under investigation, thus enabling the United States to establish

and prove each element or alternatively, to exclude the innocent from further suspicion.

In my training and experience, a Face book user's IP log, stored electronic

communications, and other data retained by Facebook, can indicate who has used or

controlled the Facebook account. This "user attribution" evidence is analogous to the

search for "indicia of occupancy" while executing a search warrant at a residence. For

example, profile contact information, private messaging logs, status updates, and tagged

photos (and the data associated with the foregoing, such as date and time) may be

evidence of who used or controlled the Facebook account at a relevant time. Further,

Facebook account activity can show how and when the account was accessed or used.

For example, as described herein, Facebook logs the Internet Protocol (IP) addresses from

which users access their accounts along with the time and date. By determining the

physical location associated with the logged IP addresses, investigators can understand

the chronological and geographic context of the account access and use relating to the

                                            9
         2:19-mj-07155-EIL # 1      Page 11 of 18



crime under investigation. Such information allows investigators to understand the

geographic and chronological context of Facebook access, use, and events relating to the

crime under investigation. Additionally, Facebook builds geo-location into some of its

services. Geo-location allows, for example, users to "tag" their location in posts and

Facebook "friends" to locate each other. This geographic and timeline information may

tend to either inculpate or exculpate the Facebook account owner. Last, Facebook account

activity may provide relevant insight into the Face book account owner's state of mind as

it relates to the offense under investigation. For example, information on the Facebook

account may indicate the owner's motive and intent to commit a crime (e.g., information

indicating a plan to commit a crime), or consciousness of guilt (e.g., deleting account

information in an effort to conceal evidence from law enforcement).

       26.    Therefore, the computers of Facebook are likely to contain all the material

described above, including stored electronic communications and information

concerning subscribers and their use of Facebook, such as account access information,

transaction information, and other account information.

         INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

       27.    I anticipate executing this warrant under the Electronic Communications

Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A), by using

the warrant to require Facebook to disclose to the government copies of the records and

other information (including the content of communications) particularly described in

Section I of Attachment B. Upon receipt of the information described in Section I of


                                           10
         2:19-mj-07155-EIL # 1       Page 12 of 18


Attachment B, government-authorized persons will review that information to locate the

items described in Section II of Attachment B.

                                     CONCLUSION

       28.    Based on the forgoing, I request that the Court issue the proposed search

warrant. Because the warrant will be served on Facebook, who will then compile the

requested records at a time convenient to it, reasonable cause exists to permit the

execution of the requested warrant at any time in the day or night.

       29.    This Court has jurisdiction to issue the requested warrant because it is "a

court of competent jurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a),

(b)(l)(A) & (c)(l)(A). Specifically, the Court is "a district court of the United States ...

that - has jurisdiction over the offense being investigated." 18 U.S.C. § 2711(3)(A)(i).

       30.    Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is

not required for the service or execution of this warrant.

                               REQUEST FOR SEALING

       31.    I further request that the Court order that all papers in support of this

application, including the affidavit and search warrant, be sealed until further order of

the Court. These documents discuss an ongoing criminal investigation that is neither

public nor known to all of the targets of the investigation. Accordingly, there is good




                                             11
         2:19-mj-07155-EIL # 1     Page 13 of 18


cause to seal these documents because their premature disclosure may seriously

jeopardize that investigation.

                                           s/Quentin Knobloch


                                            Quentin Knobloch
                                            Deputy United States Marshal


       Subscribed and sworn to before me on July 15, 2019.
        s/Eric Long



        RIC I.                   ~--------
       UNITED STATES MAGISTRATE JUDGE




                                          12
        2:19-mj-07155-EIL # 1     Page 14 of 18



                                ATTACHMENT A
                              Property to Be Searched

      This warrant applies to information associated with the Facebook user

"Christopher Wolfe", Facebook ID 100037440563540, URL https: // www.facebook.com/

christopher.wolfe.739978 that is stored at premises owned, maintained, controlled, or

operated by Facebook Inc., a company headquartered in Menlo Park, California.
             2:19-mj-07155-EIL # 1     Page 15 of 18



                                      ATTACHMENTB

                               Particular Things to be Seized

I.     Information to be disclosed by Facebook

       To the extent that the information described in Attachment A is within the

possession, custody, or control of Facebook Inc. ("Facebook"), regardless of whether

such information is located within or outside of the United States, including any

messages, records, files, logs, or information that have been deleted but are still

available to Facebook, or have been preserved pursuant to a request made under 18

U.S.C. § 2703(f), Facebook is required to disclose the following information to the

goverrm1ent for each user ID listed in Attachment A:

       (a)      All contact and personal identifying information, including for user ID

                specified in Attachment A: full name, user identification number, birth

                date, gender, contact e-mail addresses, physical address (including city,

                state, and zip code), telephone numbers, screen names, websites, and

                other personal identifiers.

       (b)      All activity logs for the account and all other documents showing the

                user's posts and other Facebook activities from March 1, 2019, to the

                present;

       (c)      All photos and videos uploaded by that user ID and all photos and videos

                uploaded by any user that have that user tagged in them from March 1,




                                              2
      2:19-mj-07155-EIL # 1     Page 16 of 18



          2019, to the present, including Exchangeable Image File ("EXIF") data and

          any other metadata associated with those photos and videos;

(d)       All profile information; News Feed information; status updates; videos,

          photographs, articles, and other items; Notes; Wall postings; friend lists,

          including the friends' Facebook user identification numbers; groups and

          networks of which the user is a member, including the groups' Facebook

          group identification numbers; future and past event postings; rejected

          "Friend" requests; comments; gifts; pokes; tags; and information about the

         user's access and use of Facebook applications;

(e)       All records or other information regarding the devices and internet

         browsers associated with, or used in connection with, that user ID,

         including the hardware model, operating system version, unique device

         identifiers, mobile network information, and user agent string;

(f)      All other records and contents of communications and messages made or

         received by the user from March 1, 2019, to the present, including all

         Messenger activity, private messages, chat history, video and voice calling

         history, and pending "Friend" requests;

(g)      All "check ins" and other location information;

(h)      All IP logs, including all records of the IP addresses that logged into the

         account;




                                        3
             2:19-mj-07155-EIL # 1     Page 17 of 18



      (i)       All records of the account's usage of the "Like" feature, including all

                Facebook posts and all non-Facebook webpages and content that the user

                has "liked";

      G)        All information about the Facebook pages that the account is or was a

                11     11
                     fan o(

      (k)       All past and present lists of friends created by the account;

      (I)       All records of Facebook searches performed by the account from March 1,

                2019 to the present;

      (m)       All information about the user's access and use of Facebook Marketplace;

      (n)       The types of service utilized by the user;

      (o)       The length of service (including start date) and the means and source of

                any payments associated with the service (including any credit card or

                bank account number);

      (p)       All privacy settings and other account settings, including privacy settings

                for individual Facebook posts and activities, and all records showing

                which Facebook users have been blocked by the account;

       (q)      All records pertaining to communications between Facebook and any

                person regarding the user or the user's Facebook account, including

                contacts with support services and records of actions taken.

       Facebook is hereby ordered to disclose the above information to the government

within 14 days of service of this warrant.

                                               4
         2:19-mj-07155-EIL # 1      Page 18 of 18



II.   Information to be seized by the government

       All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of 18 U.S.C. § 2250 involving Shay GREENE since March

1, 2019, including, for each user ID identified on Attachment A, information pertaining

to the following matters:

          (a) Evidence indicating where the user resided or traveled;

          (b) Evidence indicating how and when the Face book account was accessed or

             used, to determine the chronological and geographic context of account

             access, use, and events relating to the crime under investigation and to the

             Facebook account owner;

          (c) Evidence indicating the Facebook account owner's state of mind as it

             relates to the crime under investigation;

          (d) The identity of the person(s) who created or used the user ID, including

             records that help reveal the whereabouts of such person(s).




                                            5
